                                          Case 3:20-cv-04460-WHO Document 7 Filed 08/27/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT
                                   4                           NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6     VINCENT JAMES BIAGAS,                          Case No. 20-cv-04460-WHO (PR)

                                   7
                                                       Plaintiff,
                                                                                        ORDER OF DISMISSAL
                                   8
                                                 v.

                                   9     JOHN DOE,

                                  10
                                                       Defendant.

                                  11

                                  12          Plaintiff Vincent James Biagas sent the Court a document that cannot be construed
Northern District of California
 United States District Court




                                  13   as a pleading. Because that document cannot initiate a suit, the Clerk sent him notices
                                  14   directing him to (i) pay the filing fee or file an application to proceed in forma pauperis
                                  15   (IFP); and (ii) file a complaint on this Court’s form. Biagas has not complied with the
                                  16   Clerk’s Notices. Accordingly, the action is DISMISSED (without prejudice) for failing to
                                  17   comply with the Clerk’s Notices and for failing to prosecute, see Federal Rule of Civil
                                  18   Procedure 41(b).
                                  19          Because this dismissal is without prejudice, Biagas may move to reopen. Any such
                                  20   motion must contain (i) a complete application to proceed IFP (or full payment for the
                                  21   $400.00 filing fee); and (ii) a complaint on this Court’s form.
                                  22          The Clerk shall enter judgment in favor of defendant and close the file.
                                  23          IT IS SO ORDERED.
                                  24        Dated: August 27, 2020
                                                                                         _________________________
                                  25
                                                                                         WILLIAM H. ORRICK
                                  26                                                     United States District Judge
                                  27

                                  28
